Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments directed to the newly amended claims filed 12/7/2021 have been fully considered but they are not persuasive. 

Regarding the arguments to the rejection under 35 USC 112, the arguments that withstanding cycles in a specified temperature range is sufficient to teach disintegration is are not persuasive. There is no explicit disclosure of any disintegration, nor is it inherent.   Disintegration is a narrow non-disclosed species of the broadly disclosed “withstanding”.  It is conceivable other outcomes may occur other than “disintegration” as such, the outcome is not inherent to the broad scope of the disclosure.
The amendments to remove “not disintegrate” from the claim corrects the issue.  The originally filed documents do not explicitly disclose any disintegration, only that the device withstands cycles between specified temperature range.  As such the removal to the non discloses specified result is sufficient to overcome the rejection under 35 USC 112.
The arguments directed to figure 2B of Lopez are not persuasive.  Ch 230 is shown in figure 2A is intended to be pointed to in the previous and current rejection.  The agued chips in figure 2B are some other chip[s] 210 is a chip located on the opposite side of the encapsulated chip 230 of the package.  Contrary to the assessment in the arguments, figure 2B clearly demonstrates the identified central contact 201 is 

The argument that exposed contact 201a does not take up over 60% of the area is not commensurate in scope with the rejection as presented.  201a is only a small portion of the overall exposed contact 201.  The identified contact 201 is comprised of parts/regions 201a, 201d, 201C, etc. (see reproduced figure 5 below).

    PNG
    media_image1.png
    304
    443
    media_image1.png
    Greyscale


For clarity one to one matching of Lopez figures 2A 6 and 7 are provided below as viewed in comparison to the Applicant’s figures.

    PNG
    media_image2.png
    997
    1728
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-15, 17-21 and 25-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2015/0221622).

    PNG
    media_image2.png
    997
    1728
    media_image2.png
    Greyscale

Regarding claim 1, Lopez discloses an electronic device (Figs. 2-7) comprising:  
a semiconductor chip (Fig. 2B, 230) having a thickness smaller than 160 um (¶[0028], a thickness of about 0.1 mm); and
a package (Fig. 2B & 7, 200) with flush contacts (202, 203 and 201) that have surfaces that are flush with outer surfaces of the package (200, see Fig. 7) and having the chip (230) encapsulated therein (see Fig. 3), wherein the chip (230) takes up more than twenty-five percent of the surface area of a major outer surface of the package that is exposed (¶ [0024], a rectangular footprint with a module length 292 of 4.8 mm and a width 293 of 3.0 mm, and { [0028], first chip 230 may have a size of about 3.5x2.84 mm; based on Fig. 2B, the size of chip 220 given in 4 [0029], and the size of the package given in { [0024], it is assumed that the 3.5mm dimension listed in § [0028] is a typo and should instead be 2.5mm. Regardless, the area of the first chip, 7.1mm (or 9.94mm) is greater than 25% of the surface area of the package, which is 14.4mm), wherein the flush contacts (Fig. 2B, 202, 203 and (201) comprise edge contacts (202 and 203) and a central contact (201) that  takes up a Surface area corresponding to more than sixty percent of the surface area of the package (200; given the dimensions of chips 230 and 220 in {s[0028] and [0029], which are on the surface of 201, element 201 must have a surface area greater than 60 percent of the lower surface area of the package 200, ¶ [0024)).

    PNG
    media_image3.png
    371
    535
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    436
    589
    media_image4.png
    Greyscale

The central contact 201 being located in a central region of the package and having a first side and an opposite second side, the first side having a first maior surface 201b  facing the semiconductor chip 230 and the second side having a second major surface 201c/201d, and all of the second major surface in the central region is part of an exposed outer surface of the package (Lopez Figs. 2-7).


Regarding claim 2, Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).

Regarding claim 3, Lopez discloses wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents between fifty and seventy percent of the largest linear dimension of the package ( [0024], 4.8mm).

Regarding claim 4, Lopez discloses wherein the surface area of the chip (230, [0028], 7.1mm) represents between twenty-five and fifty percent of the surface area of the package (§ [0024], 14.4mm).

Regarding claim 6, Lopez discloses wherein conductive wires (Fig. 2A, 233) inside of the package (200) connect contacts at an upper surface of the chip (230, not shown in Fig. 2A) to an upper surface of at least some of the flush contacts (202 and 203).

Regarding claim 7, Lopez discloses wherein the chip (230) has a thickness smaller than 110 um (¥ [0028], a thickness of about 0.1 mm).

Regarding claim 9, Lopez discloses wherein the package (200) is made of epoxy resin (290, § [0024)).

Regarding claim 10, Lopez discloses wherein the package (200) comprises no lead frame extending out of the package (200, see Fig. 2B).

Regarding claim 11, Lopez discloses wherein the package (200) is a quad flat no-lead (QFN) package ({ [0025]).

Regarding claim 12, Lopez discloses wherein the edge contacts (202 and 203) are distributed at a periphery of the lower surface of the package (200), the edge contacts 

Regarding claim 13, Lopez discloses wherein the central contact (201) receives, at its upper surface (201c), the lower surface of the chip (230) (see Fig. 2B, upper and lower are arbitrary designations).

Regarding claim 14, Lopez further discloses a welding or glue joint (221, [0029], conductive adhesive (epoxy)) between the chip (230) and the central contact (201).

 Regarding claim 15, Lopez discloses wherein the central contact (201) has a surface area that is larger than a surface area of the chip (230, see Fig. 2B). 

Regarding claim 17, Lopez discloses wherein the edge contacts (202 and 203) receive, at their upper surface, conductive wires (Fig. 2A, 233) of connection to contacting areas (230) at the upper surface of the chip (200). 

Regarding claim 18, Lopez discloses wherein an upper surface of the package (200) comprises no contacts (see Fig. 2A). 

Regarding claim 19, Lopez discloses an electronic device (Figs. 2-7) comprising: 
a semiconductor chip (Fig. 2B, 230); and a package (Fig. 2B, 200) with flush contacts (202, 203 and 201) having the chip (230) encapsulated therein (see Fig. 3); 

a plurality of second flush contacts (202 and 203) distributed at a periphery of the lower surface of the package (200; see Fig. 7), the plurality of second flush contacts (202 and 203) being flush with the lower surface and with a periphery of the package (200; see Fig. 7), wherein the second major surface takes up more than sixty percent of the surface area of the lower surface of the package (200; given the dimensions of chips 230 and 220 in §s [0028] and [0029], which are on the surface of 201, element 201 must have a surface area greater than 60 percent of the lower surface area of the package 200, 4 [0024)); wherein the chip (Fig. 2B, 230) takes up more than twenty-five percent of the surface area of a major surface of the package ({ [0024], a rectangular footprint with a module length 292 of 4.8 mm and a width 293 of 3.0 mm, and { [0028], first chip 230 has a size of about 3.5x2.84 mm; based on Fig. 2B and the size of chip 220 given in § [0029] and the size of the package given in ¥ [0024], it is assumed that the 3.5mm dimension listed in ¥ [0028] is a typo and should instead be 2.5mm. Regardless, the area of the first chip, 7.1mm (or 9.94mm) is greater than 25% of the surface area of the package, which is 14.4mm); 

Regarding claim 20, Lopez discloses wherein the semiconductor chip has a thickness of 160 um or less ( [0028], a thickness of about 0.1 mm). Regarding claim 21, Lopez discloses wherein the chip (230) has a thickness of 110 um or less ({ [0028], a thickness of about 0.1 mm) and wherein the chip (230, 7 [0028], 7.1mm) takes up between twenty-five and fifty percent of the surface area of the major surface of the package ({ [0024], 14.4mm). Regarding claim 25, Lopez discloses wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package (§ [0024], 4.8mm) the chip (230, { [0028], 7.1mm) takes up more than twenty-five percent of the surface area of the package (4 [0024], 14.4mm).

Regarding claim 26, Lopez discloses wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents between fifty and seventy percent of the largest linear dimension of the package ({ [0024], 4.8mm).

Regarding claim 27, Lopez discloses wherein the surface area of the chip (230, q [0028], 7.1mm) represents between twenty-five and fifty percent of the surface area of the package (§ [0024], 14.4mm).


Claims 5, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2015/0221622).

Regarding claims 5 and 28, Lopez discloses the electronic device of claims 1 and 19, wherein the chip (23) and the package (200) have rectangular surfaces (see Fig. 2B), an edge of the chip (230, 4 [0028], 2.84mm) representing between fifty and seventy percent of the edge of the package (200, { [0024], 4.8mm) to which it is parallel. Lopez, however, does not disclose the other edge of the chip also representing between fifty and seventy percent of the edge of the package to which it is parallel.
	 Nevertheless, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include the other edge of the chip of Lopez also representing between fifty and seventy percent of the edge of the package to which it is parallel because Applicant has not disclosed that the edge of the chip representing less than seventy percent of the edge of the package provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the edge of the chip representing over seventy percent of the edge of the package because it would minimize the dimensions of the package. Therefore, it would have been an obvious matter of design choice to modify Lopez to obtain the invention as specified in claims 5 and 28. 

Regarding claim 32, Lopez discloses an electronic device (Figs. 2-7) comprising: 
a semiconductor chip (Fig. 2B, 230); and 
a package (Fig. 2B, 200) with flush contacts (202, 203 and 201) having the chip (230) encapsulated therein (see Fig. 3); 

given the dimensions of chips 230 and 220 in §s [0028] and  [0029], which are on the surface of 201, element 201 must have a surface area  greater than 60 percent of the lower surface area of the package 200, | [0024]),  wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({  [0024], 4.8mm), wherein the surface area of the chip (230, { [0028], 7.1mm)  represents between twenty-five and fifty percent of the surface area of the  package ( [0024], 14.4mm), wherein the chip and the package having  rectangular major surfaces (see Fig. 2B), an edge of the chip (230, ¢ [0028],  2.84mm) represents between fifty and seventy percent of the edge of the package (200, { [0024], 4.8mm) to which it is parallel. Lopez, however, does not disclose wherein the other edge of the chip also represents between fifty and seventy percent of the edge of the package to which it is parallel. Nevertheless, at the time the invention was filed, it .


Claims 8, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2015/0221622) in view of Rodriguez et al. (US 2018/0190576).

Regarding claim 8, Lopez discloses the electronic device of claim 7. Lopez, however, does not specifically disclose wherein the chip has a thickness smaller than 70 um. Attention is brought to the Rodriguez reference, which discloses a similar electronic device (Fig. 14), comprising a semiconductor chip (1104) having a thickness smaller than 70 um (§ [0046], the die may be only 40-60 um thick or even thinner). lt would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device disclosed by Lopez to include wherein the chip has a 

Regarding claim 22, Lopez discloses wherein the chip (230) takes up more than twenty-five percent of the surface area of a major surface of the package ({ [0024], a rectangular footprint wth a module length 292 of 4.8 mm and a wath 293 of 3.0 mm, and § [0028], first chip 230 has a size of about 3.5x2.84 mm; based on Fig. 2B, the size of chip 220 given in ¥ [0029], and the size of the package given in { [0024], it is assumed that the 3.5mm dimension listed in § [0028] is a typo and should instead be 2.5mm. Regardless, the area of the first chip, 7.1mm (or 9.94mm) is greater than 25% of the surface area of the package, which is 14.4mm). Lopez, however, does not specifically disclose wherein the semiconductor chip has a thickness 70 um or less.

Attention is brought to the Rodriguez reference, which discloses a similar electronic device (Fig. 14), comprising a semiconductor chip (1104) having a thickness of 70 um of less ({ [0046], the die may be only 40-60 pm thick or even thinner). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device disclosed by Lopez to include wherein the semiconductor chip has a thickness or 70 um or less, as taught by Rodriguez, to minimize the thickness of the electronic device package.

Regarding claim 23, Lopez discloses wherein the electronic device (Fig. 2B) is configured to withstand at least 4000 temperature cycles between temperatures of - 

    PNG
    media_image5.png
    323
    503
    media_image5.png
    Greyscale

	Additionally, the result is understood as a optimization of parameters to increase lifetime of a package.  Increasing lifetime is a well known desirable result as one of ordinary skill in the art does not want immediate failure of a device.  As such, it would be obvious to one of ordinary skill in the art to adjust the parametes to mitigate device failure and increase lifetime of the device.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness and area ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness and area ratios  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



12/10/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822